EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Zachary Halbur (Reg. No. 68,500) on 29 July 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A system, comprising:
a building structure; and
a wall module, comprising:
a framing section movably connected to the building structure, the framing section comprising:
a plurality of structural members, comprising:
two or more first structural members spaced apart in a parallel relation; and
two or more second structural members rigidly interconnecting the two or more first structural members;
a first coupler connected to at least one of the plurality of structural members; and
a second coupler connected to at least one of the plurality of structural members; and
a plurality of sheeting sections rigidly connected to the framing section on a side of the framing section opposite the building structure,
wherein the second coupler is vertically spaced apart from the first coupler, and
wherein the first and second couplers each permit relative movement between the wall module, including the framing section and the plurality of sheeting sections, and the building structure in [[the]] a same direction.

8. (currently amended) A method, comprising:
movably connecting a framing section of a wall module to a building structure, the wall module comprising:
the framing section, the framing section comprising:
a plurality of structural members, comprising:
two or more first structural members spaced apart in a parallel relation; and
two or more second structural members rigidly interconnecting the two or more first structural members;
a first coupler connected to at least one of the plurality of structural members; and
a second coupler connected to at least one of the plurality of structural members, said second coupler being vertically spaced apart from the first coupler when the framing section of the wall module is movably connected to the building structure; and
a plurality of sheeting sections;
before movably connecting the framing section of the wall module to the building structure, rigidly connecting the plurality of sheeting sections to the framing section; and
after movably connecting the framing section of the wall module to the building structure, permitting, via each of the first and second couplers, relative movement between the wall module, including the framing section and the plurality of sheeting sections, and the building structure in [[the]] a same direction.

14. (currently amended) A wall module, comprising:
a framing section configured to be movably connected to a building structure, the framing section comprising:
a plurality of structural members, comprising:
two or more first structural members spaced apart in a parallel relation; and
two or more second structural members rigidly interconnecting the two or more first structural members;
a first coupler connected to at least one of the plurality of structural members; and
a second coupler connected to at least one of the plurality of structural members; and
a plurality of sheeting sections rigidly connected to the framing section,
wherein, when the framing section is connected to the building structure:
the second coupler is vertically spaced apart from the first coupler, and
the first and second couplers are each configured to permit relative movement between the wall module, including the framing section and the plurality of sheeting sections, and the building structure in [[the]] a same direction.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a wall module, system and related method having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims, and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635